UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from/to 000-50327 (Commission File Number) iPass Inc. (Exact name of Registrant as specified in its charter) Delaware 93-1214598 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 3800 Bridge Parkway Redwood Shores, California 94065 (Address of principal executive offices, including zip code) (650) 232-4100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232-405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.YES¨NO ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer. or a non-accelerated filer. See thedefinitions of “large accelerated filer”,“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large Accelerated filero Accelerated filerR Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R The number of shares outstanding of the Registrant’s Common Stock, $0.001 par value, as of April 30, 2009 was 62,621,927. iPASS INC. AND SUBSIDIARIES FORM 10-Q FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2009 TABLE OF CONTENTS Part I. Financial Information: Item 1. Financial Statements 3 a) Condensed Consolidated Balance Sheets as of March 31, 2009 and December 31, 2008 3 b) Condensed Consolidated Statements of Operations for the three months ended March 31, 2009 and 2008 4 c) Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2009 and 2008 5 d) Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 24 Item 4T. Controls and Procedures 24 Part II. Other Information: Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 6. Exhibits 25 SIGNATURE 26 EXHIBIT INDEX 27 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements iPASS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited, in thousands) March 31, 2009 December 31, 2008 ASSETS Current assets: Cash and cash equivalents $ 33,776 $ 33,077 Short-term investments 34,187 35,309 Accounts receivable, net of allowance for doubtful accounts of $654and $927, respectively 31,670 33,756 Prepaid expenses and other current assets 7,123 7,225 Short-term deferred income tax assets 101 101 Total current assets 106,857 109,468 Property and equipment, net 7,160 7,201 Other assets 6,268 6,364 Long-term deferred tax assets 79 79 Acquired intangible assets, net 1,871 2,216 Total assets $ 122,235 $ 125,328 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 15,077 $ 15,406 Accrued liabilities 11,855 12,176 Deferred revenue — short-term 5,277 5,736 Total current liabilities 32,209 33,318 Deferred revenue — long-term 1,922 1,958 Other long-term liabilities 839 255 Total liabilities 34,970 35,531 Commitments and contingencies(Note 5) Stockholders’ equity: Common stock 61 61 Additional paid-in capital 242,762 242,160 Accumulated other comprehensive income 95 216 Accumulated deficit (155,653 ) (152,640 ) Total stockholders’ equity 87,265 89,797 Total liabilities and stockholders’ equity $ 122,235 $ 125,328 See Accompanying Notes to the Condensed Consolidated Financial Statements 3 iPASS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited, in thousands, except share and per share amounts) Three Months Ended March 31, 2009 2008 Revenues $ 44,642 $ 48,112 Operating expenses: Network access 18,658 20,500 Network operations 8,292 8,674 Research and development 3,776 4,456 Sales and marketing 8,011 10,309 General and administrative 5,217 5,319 Restructuring charges 3,334 4 Amortization of intangibles 345 1,050 Total operating expenses 47,633 50,312 Operating loss (2,991 ) (2,200 ) Interest income 254 704 Foreign exchange losses and other expenses (198 ) (115 ) Loss before income taxes (2,935 ) (1,611 ) Provision for (benefit from) income taxes 78 (238 ) Net loss $ (3,013 ) $ (1,373 ) Basic and diluted net loss per share: $ (0.05 ) $ (0.02 ) Number of shares used in per share calculations: 61,320,464 61,615,143 See Accompanying Notes to the Condensed Consolidated Financial Statements 4 iPASS INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited, in thousands) Three Months Ended March 31, 2009 2008 Cash flows from operating activities: Net loss $ (3,013 ) $ (1,373 ) Adjustments to reconcile net loss to net cash provided by operating activities: Stock-based compensation 601 1,345 Amortization of acquired intangibles 345 1,050 Restructuring costs 2,256 — Depreciation, amortization and accretion 1,226 1,360 Loss on disposal of property and equipment 61 — Provision for doubtful accounts 371 53 Realized gain on investments — (29 ) Changes in operating assets and liabilities: Accounts receivable 1,715 (677 ) Prepaid expenses and other current assets 102 396 Other assets 96 (865 ) Accounts payable (329 ) 1,547 Accrued liabilities (1,801 ) (1,816 ) Deferred revenues (495 ) (418 ) Other liabilities (192 ) (195 ) Net cash provided byoperating activities 943 378 Cash flows from investing activities: Purchases of short-term investments (33,700 ) (71,613 ) Sales and maturities of short-term investments 34,722 73,438 Purchases of property and equipment (1,267 ) (2,597 ) Net cash used in investing activities (245 ) (772 ) Cash flows from financing activities: Proceeds from issuance of common stock 1 75 Cash used in repurchase of common stock — (3,172 ) Net cash provided by (used in) in financing activities 1 (3,097 ) Net increase (decrease) in cash and cash equivalents 699 (3,491 ) Cash and cash equivalents at beginning of period 33,077 70,907 Cash and cash equivalents at end of period $ 33,776 $ 67,416 Supplemental disclosures of cash flow information: Cash paid for taxes $ 211 $ 221 See Accompanying Notes to the Condensed Consolidated Financial Statements 5 iPASS INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Basis of Presentation The accompanying financial data has been prepared by iPass Inc. (the “Company” or “iPass”), without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations. The December 31, 2008 Condensed Consolidated Balance Sheet was derived from audited financial statements, but does not include all disclosures required by generally accepted accounting principles.These Condensed Consolidated Financial Statements are to be, and should be, read in conjunction with the Consolidated Financial Statements and the Notes thereto included in the Company’s Form 10-K for the fiscal year ended December 31, 2008. The preparation of condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. In the opinion of management, the accompanying unaudited condensed consolidated financial statements of the Company reflect all adjustments (which include normal recurring adjustments, except as disclosed herein) necessary to present fairly the Company’s financial position, results of operations, and cash flows for the interim periods presented. The results of operations for the three months ended March 31, 2009 are not necessarily indicative of the operating results for the full fiscal year or any future periods. Note 2. Financial Instruments and Fair Value The Company adopted Statement of Financial Accounting Standard ("SFAS") No. 157 on January 1, 2008 for measuring the fair value of its financial assets and liabilities and on January 1, 2009 for all nonfinancial assets and nonfinancial liabilities. SFAS 157, Fair Value Measurements, clarifies that fair value is an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants. As such, fair value is a market-based measurement that should be determined based on assumptions that market participants would use in pricing an asset or liability. As a basis for considering such assumptions, SFAS 157 establishes a three-tier value hierarchy, which prioritizes the inputs used in measuring fair value as follows: (Level 1) observable inputs such as quoted prices in active markets; (Level 2) inputs other than the quoted prices in active markets that are observable either directly or indirectly; and (Level 3) unobservable inputs in which there is little or no market data, which require us to develop our own assumptions. This hierarchy requires the use of observable market data, when available, and the minimization of the use of unobservable inputs when determining fair value. Certain financial assets and liabilities are measured at fair value on a recurring basis, including available-for-sale fixed income and equity securities. Cash and investment instruments are classified within Level 1 or Level 2 of the fair value hierarchybecause they are valued using quoted market prices, broker or dealer quotations, or alternative pricing sources with reasonable levels of price transparency. The fair value of these financial assets and nonfinancial liabilities were determined using the following inputs at March 31, 2009 (in thousands): Fair Value Measurements at Reporting Date Using Total Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Financial assets: Money market funds (1) $ 9,974 $ 9,974 $ — $ — Fixed income available-for-sale securities (2) 45,380 $ — $ 45,380 $ — Total financial assets: $ 55,354 $ 9,974 $ 45,380 $ — Nonfinancial liabilities: Lease liabilities incurred in connection with exit plan $ — $ — $ — $ 1,536 Total nonfinancial liabilities $ — $ — $ — $ 1,536 (1) Included in cash and cash equivalents on the Company’s consolidated balance sheet. (2)Fixed income available-for-sale securities include commercial paper (92% of total), bonds of government agencies (3% of total), commercial paper guaranteed by a government program (3% of total) and corporate securities (2% of total).
